DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 6/23/22 is acknowledged.  The traversal is on the ground(s) that MPEP § 808.01(a) is applicable as contestable grounds, issues regarding distinctness mentioned on the bottom half of page 6 of 8 through 7 of 8, various key words with respect to burden, etc.  This is not found persuasive because MPEP § 808.01(a)  is drawn to species restriction requirements (RRs) and that is not the type of RR done in the 6/9/22 Office action (OA); moreover, the specific details called out in claims 6, 12, and 19, for example include the cable connectors are fiber optic and claims 6, 12 and 19 are the only claims that have the limitation fiber optic; moreover, items b-d on page 3 of the 6/9/22 OA delineate the other “as claimed” limitations besides fiber optic that are distinct from one group to another.  Thus the inventions of the claims in each of the 4 groups are distinct as claimed with respect to one another.  Additionally, regarding “various key words” mentioned in the 6/23/22 reply, just because a word can be searched, it does not necessarily mean that the words/limitations can be proved as obvious in a non-serious-burdensome manner at least since sometimes additional image searching is required particularly when a completely different reference may have to be found relative to claims from other non-elected groups.  Moreover, regarding Applicant’s comments on the method claims, the related inventions restriction is directed to related products/processes so any method claims are appropriate to include in the 6/9/22 OA in the groups listed (e.g., see the “related products/processes” paragraph on page 3 of the 6/9/22 OA).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 8, 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20220075126; “Chang”).

	Regarding claim 1, Chang teaches a cable release system, comprising: a handle (e.g. see bulbous right end in figs. 19D-E); an elongated base that extends from the handle and that includes a length that is configured to allow the handle to be held adjacent a cable connector distal end of a cable connector that is connected to a computing device while the elongated base extends adjacent the cable connector and an elongated base distal end of the elongated base is located adjacent a securing latch 1950 on the cable connector (e.g., figs. 19D-E); and an actuating member that is located on the elongated base distal end of the elongated base and that is configured to actuate the securing latch 1950 on the cable connector when the elongated base distal end of the elongated base is located adjacent the securing latch 1950 on the cable connector (e.g., figs. 19D-E; ¶ 0151).
	Chang does not explicitly state “computing device” However it is extremely well known [Official notice is hereby given] to use push pull connectors with computing devices (thus allowing push pull connectors to be connected and disconnected from computing devices). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the claimed cable connector to be connected to a computing device.
	Thus claim 1 is rejected.  
	Regarding claim 2, Chang teaches wherein the actuating member is configured to actuate the securing latch on the cable connector in response to the handle moving the actuating member towards the securing latch 1950 on the cable connector (e.g., figs. 19D-E; ¶ 0151) to actuate the securing latch and allow the cable connector to be disconnected from the computing device (e.g., see the “well-known” statement regarding computing devices in claim 1 rejection above; figs. 19D-E; ¶ 0151).
	Thus claim 2 is rejected.  
	Regarding claims 7-8, claims 7-8 use the term “information handling system” (IHS) inn place of computing device and it also extremely well known for a computing device to comprise an HIS. Thus each of respective claims 7-8 is also rejected (e.g., figs. 19D-E; ¶ 0151).
	Regarding claims 14-15, claims 14-15 are merely method versions of the above device claims and are rendered as obvious via the same reasons and references (e.g., figs. 19D-E; ¶ 0151) and/or obviousness statements provided in the rejections above.

Allowable Subject Matter
Claims 3, 4, 9, 10, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874